Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the reply filed November 23, 2022
Claim 1 and 3-30 are currently pending and are under examination.
Benefit of priority is to November 11, 2019.

Withdrawal of Objections and Rejections:
The objection to the disclosure because it contains an embedded hyperlink and/or other form of browser-executable code, is withdrawn. 

Maintenance of Objections and Rejections:
Claims 11 and 14 are objected to because of the following informalities:  Sequence identification numbers are presented as “SEQ ID NO:X”, or “SEQ ID NOs:X, Y, and Z” in accordance to 37 CFR 1.821d.  
Appropriate correction is required.
Applicants state that they have amended the claims to overcome the objections. As noted, Claim 14 continues to recite “No:” and Claim 11 was not amended with Claim 10 from which it depended upon and continues to recite “Nos:”




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 15, 17, 18, 20, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14 and 15 are drawn toGp32 having SEQ ID NO: 120 wherein SEQ ID NO: 120 is described as T4-Gp32-HRP1; wherein HRP1 is an IDR having SEQ ID NO: 9 (see page 71). Claims 1/3/12 from which Claims 14 and 15 depend, state that the at least one RPA component is fused to a polypeptide having an IDS, Claims 3 and 12 is drawn to the RPA component without the IDR fusion, yet Claims 14 and 15 present the Gp32 protein having been fused to the IDR. Or, it can be taken that this T4-Gp32-HRP1 is to be further fused to another IDR. Please clarify. Further, if Claims 14 and 15 are amended to refer again to SEQ ID NOs: 65-88, then the same issues prevail because these sequences include the IDR, similar to those discussed for Claims 17 and 18 below.
Claims 17 and 18 are drawn to
SEQ ID NO: 44; UvsX(7His)
SEQ ID NO: 45; UvsX-fib1
SEQ ID NO: 46; UvsX-fib2
SEQ ID NO: 47; UvsX-fib3
SEQ ID NO: 48; UvsxX-fib4
SEQ ID NO: 49; UvsX- HNANPA4
SEQ ID NO: 50; UvsX-DDX
SEQ ID NO: 51; UvsX- addiPoiGTB
SEQ ID NO: 52; UvsxX- fusPail
SEQ ID NO: 53; UvsX- PCF? 1
SEQ ID NO: 54; UvsX-Sup
SEQ ID NO: 55; UvsX-DoubleX
SEQ ID NO: 56; UvsX-superpostive
SEQ ID NO: 57; UvsX-supernegative
SEQ ID NO: 58; UvsX-His2
SEQ ID NO: 59; UvsX-PCF-HIS2
Claims 1/3 from which Claims 17 and 18 depend, state that the at least one RPA component is fused to a polypeptide having an IDS, Claim 3 is drawn to the RPA component without the IDR fusion, yet Claims 17 and 18 present the recombinant agent UvsX protein having been fused to the IDR. Or, it can be taken that this UvsX-fib1, for example, is to be further fused to another IDR. Please clarify.
The sequences found in Claims 20 and 21 have the same issues as those in Claims 14-16 as discussed above.

Applicants urge that the amendment to Claim 3 that the RPA component is fused to the IDR polypeptide overcomes this rejection. Using Claim 14 as an example, the claims are stating that the Gp32 protein is the fusion protein described in SEQ ID NO: 120 BUT the Gp32 protein is a fragment of SEQ ID NO: 120. The IDR polypeptide is not specified in Claims 1/3/12 and therefore the HRP1 that is an IDR having SEQ ID NO: 9 (see page 71) lacks antecedent basis in the claims from which Claim 14 depends. The referenced Gp32 should be the amino acid sequence of SEQ ID NO: 65 without the His Tag, for example. Thus, the amendment to Claim 3 does not obviate this rejection.


A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 1 and 3-30 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of Claims 1-31 of co-pending Application No: 17/528,967 (published as US 20220112547).  This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
All original Claims 1, 4, 6-9, 12, 13, 16, 19, and 22-30 are identical to these same claims in ‘967.  Amendments to Claims 10, 14, 15, 18, 20, 21 which correct the sequence identification format only have the same limitations as these claims in ‘967. Claims 14 and 15 have been previously amended to recite SEQ ID NO: 120, but were originally drawn to SEQ ID NOs: 65-88 as presented in ‘967 – see also the 112b rejection above. Instant Claim 11 changes its dependency from Claim 10 to Claim 1 yet remains to have the same limitations as ‘967 Claim 11 that the IDR has at least 80% identity to SEQ ID NO: 1-43. Clarifying amendments have been made to Claim 3 and 5 yet the limitations are the same as in Claims 3 and 5 of ‘967.
As noted, the claims are directed to the same invention though they have not in fact been patented 

Applicants request that the double patenting rejection be withdrawn and addressed in the co-pending Application No: 17/528,967 (published as US 20220112547.  This is a statutory double patenting rejection and therefore not even a terminal disclaimer can overcome this rejection – see the now bolded type above.
If an obviousness type double patenting rejection were being made, it is noted that both the instant application and ‘967 have the same effective filing date and therefore a terminal disclaimer must be filed in both the instant and in ‘967. See MPEP 8041B1(b)(ii)(a) (last paragraph) below:
MPEP 804IB1(a)(b):
(b) Provisional nonstatutory double patenting rejection is the only rejection remaining in an application
(ii) Applications have the same effective U.S. filing date
If both applications are actually filed on the same day, or are entitled to the same earliest effective filing date taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c)) with respect to the conflicting claims (see paragraph (a) Effective U.S. filing date, above) the provisional nonstatutory double patenting rejection made in each application should be maintained until the rejection is overcome. Applicant can overcome a provisional nonstatutory double patenting rejection in an application by either filing a reply showing that the claims subject to the provisional nonstatutory double patenting rejections are patentably distinct or filing a terminal disclaimer in the pending application.




	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/           Primary Examiner, Art Unit 1656